Citation Nr: 1433663	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  12-36 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, claimed as asbestosis, due to asbestos exposure.

2.  Entitlement to service connection for sleep apnea, to include as secondary to due to asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served in the Navy Reserves from January 1947 to November 1951, and in the Marine Corps from December 1951 to December 1953.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the claims for service connection for asbestosis and sleep apnea.  The Veteran's claims were remanded by the Board in May 2013 and September 2013.  

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On the March 2012 VA Form 21-526, the Veteran indicated that he received treatment at a VA medical facility.  The November 2012 Statement of the Case (SOC) listed under the evidence section "[e]lectronic review of treatment reports from Wichita VA Medical Center and Hutchinson CBOC are negative for asbestosis treatment".  In the August 2013 VA examination report (provided after the July 2013 VA examination), the examiner listed "CPRS; VistaWeb" as records that were reviewed, but were not included in the Veteran's claims file.  The examiner later referenced CPRS records.  While it appears that the examiner and the RO had the opportunity to review VA treatment records, these records are not associated with the claims file and have not been available for appellate review.   As such, remand is required to obtain any relevant VA treatment records.  
Additionally, the September 2013 Board remand requested that an addendum be obtained from the examiner who provided the August 2013 VA opinion that "reflect[ed] comments on any additional evidence obtained."  Additional private medical records were received from the Hutchinson Clinic in May 2014.  In the June 2014 VA addendum opinion, the examiner listed additional information provided since the previous July 2013 VA examination, but did not list the additional private medical records from the Hutchinson Clinic.  As such, on remand, a VA addendum opinion must be obtained from the examiner (or a suitable substitute) who provided the June 2014 VA addendum opinion that addresses the additional private medical records from the Hutchinson Clinic.  Additionally, while it appears that the examiner previously reviewed VA treatment records, in the addendum opinion, the examiner must indicate that they have reviewed VA treatment records.     

The Board notes that in the September 2013 Board remand, a directive requested development regarding the Veteran's in-service exposure to asbestos.  In the November 2012 SOC, the RO stated that "VA concedes you were exposed to asbestos while in service performing Naval Reserve duties aboard the USS Rochester".  Consistent with the RO's determination, the Board will also concede in-service asbestos exposure.  As such, any further development regarding the Veteran's in-service asbestos exposure is not necessary.  

The Board also notes that in the September 2013 Board remand, a directive asked for the Veteran to be contacted and to provide a release form for treatment records from Dr. S.  In November 2013, such a release was received; however, no attempt to obtain these records was undertaken.  The Veteran initially submitted a release form for Dr. S. in March 2012.  In a March 2012 letter, the RO requested records from Dr. S and received a response in March 2012 with the handwritten note on the records request letter of "not my patient".  In an April 2012 letter to the Veteran, the RO informed the Veteran of the negative response for medical records from Dr. S.  As records have previously been requested from Dr. S. and a negative response received, along with notification of such to the Veteran, no further development regarding records from Dr. S. is required under VA's duty to assist.  The Veteran remains free to submit medical records from Dr. S., as well as from any other provider.        

Accordingly, the case is REMANDED for the following action:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all outstanding VA treatment records related to the Veteran's respiratory disorders and sleep apnea.

2.  After completion of above, request a VA addendum opinion from the examiner who provided the June 2014 VA addendum opinion (and conducted the July 2013 VA examination and provided the August 2013 VA opinion).  If the examiner is not available, request the VA addendum opinion from a suitable substitute.  The examiner must review the additional private treatment records from Hutchinson Clinic received in May 2014 and must address the impact of this evidence on the previous August 2013 VA opinion and June 2014 VA addendum opinion (where the examiner stood by the previous opinion) regarding the relationship of the Veteran's respiratory disorder and sleep apnea to service.  

In addition, while it appears that the examiner previously reviewed VA treatment records, in the addendum opinion, the examiner must indicate that they have reviewed any relevant VA treatment records.      

3.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



